Citation Nr: 0821577	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959 and December 1959 to August 1965.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the St. Paul, Minneapolis Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.

2.  Evidence associated with the claims file since the 
unappealed July 2003 rating decision relates to unestablished 
facts necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

3.  The competent evidence of record demonstrates that 
bilateral hearing loss is related to active military service.

4.  The competent evidence of record demonstrates that 
tinnitus is related to active military service.

CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is new and material; 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

4.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory and regulatory duties to notify and assist 
the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are being granted in 
full, VA's duties to notify and assist are deemed fully 
satisfied with respect to those claims.

In a July 2003 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus because 
such disabilities were not incurred in or caused by active 
military service.  The veteran did not perfect an appeal 
regarding either claim.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).

In January 2007, the veteran filed a claim to reopen claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.  In an April 2007 rating decision, the RO 
found no new and material evidence to reopen the veteran's 
claims for bilateral hearing loss and tinnitus.  In a June 
2007 statement of the case, the RO found new and material 
evidence to reopen the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Such determinations, however, are not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).

Because the July 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  If new and material evidence 
is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim. 38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Evidence before the RO in July 2003 included the veteran's 
service medical records.  The veteran's service medical 
records were negative for any complaints of or treatment for 
hearing loss or tinnitus.  An October 1955 medical 
examination noted whisper test results of 15/15 in each ear.  
The August 1959 separation examination showed whisper and 
spoken test results of 15/15 in each ear.  The August 1965 
separation examination showed whisper and spoken test results 
of 15/15 in each ear, and an audiogram showing normal hearing 
for VA purposes.  See 38 C.F.R. § 3.385.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
20
LEFT
15
25
30
30
20

A May 2003 VA audiological examination report diagnosed 
sensorineural bilateral hearing loss and tinnitus.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
65
80
LEFT
30
55
60
65
75

The examiner opined that because the service discharge 
examination showed normal hearing, it was "not as likely as 
not" that hearing loss or tinnitus was related to inservice 
noise exposure.

Evidence of record after the July 2003 rating decision 
includes a January 2007 private audiological examination 
report that diagnosed bilateral sensorineural hearing loss 
and tinnitus.  The examiner opined that it was likely that 
the veteran's hearing loss was related to inservice noise 
exposure, noting that the veteran's hearing loss and tinnitus 
were a classic case of noise-induced hearing loss.  Speech 
audiometry revealed speech recognition ability of 72 percent 
in the right ear and 68 percent in the left ear.

The evidence of record after the July 2003 rating decision is 
both new and material.  Service connection requires medical 
evidence of a current disability; evidence of inservice 
incurrence or aggravation of the disability; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The evidence received since the July 
2003 RO decision is new because it was not previously 
submitted to VA.  The evidence is also material because it 
provides a positive nexus opinion regarding the relationship 
between hearing loss and tinnitus, and active military 
service; thus, it relates to an unestablished fact necessary 
to substantiate the veteran's claims.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claims for entitlement to service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Here, the Board may proceed to adjudicate the merits of the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus without prejudice to the veteran, 
because the RO previously reopened and adjudicated the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (holding where Board proceeds to merits of a claim 
that the RO has not previously considered, the Board must 
determine whether such action will prejudice the veteran); 
see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 (1992).  As 
such, the Board is not addressing a question that the RO has 
not yet considered, and there is no risk of prejudice to the 
veteran.  Bernard, 4 Vet. App. at 394.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The medical evidence of record supports a claim of service 
connection for bilateral hearing loss and tinnitus.  First, 
there is medical evidence of a current disability.  See 
38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, hearing loss was not diagnosed 
within one year of service discharge and the service medical 
records do not indicate inservice hearing loss.  38 C.F.R. 
§§ 3.307, 3.309; Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Nevertheless, a May 
2003 VA audiological examination report diagnosed mild to 
severe sensorineural bilateral hearing loss and tinnitus.  A 
January 2007 private audiological examination report 
diagnosed severe bilateral hearing loss and tinnitus.

Second, the evidence of record establishes that the veteran 
experienced an inservice injury.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran has 
provided substantial statements regarding inservice noise 
exposure.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  In a January 2003 
statement, the veteran stated that his inservice noise 
exposure occurred when he served on an aircraft carrier from 
January 1956 to August 1957.  The veteran stated that he 
worked on aircraft catapult systems and was on the flight 
deck during aircraft launches.  The veteran stated that he 
was not provided hearing protection.  Additionally, the 
veteran stated that he has worn hearing aids since 1984 and 
that he experienced ringing of the bilateral ears.  At the 
March 2008 Board hearing, the veteran testified that his 
military occupational specialty was flight captain and that 
he was present on the flight deck for every air operation.  
The veteran further stated that he stood at the back of the 
aircrafts while pilots tested the engines.  The veteran's 
representative reiterated that the pilots tested the engines 
at very high revolutions per minute while the veteran stood 
directly behind the aircraft and that there were a variety of 
aircraft on the flight deck.  The veteran and representative 
also stated that on one occasion the veteran was not warned 
of a practice fire mission during which five-inch guns were 
fired from the side of the aircraft carrier causing the 
veteran to fall down the ladder he was climbing at the time.

Third, there is medical evidence of a nexus between the 
claimed inservice injury and the current disability.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  In a 
January 2007 private audiological examination report, the 
examiner opined that it was likely that the veteran's hearing 
loss was related to inservice noise exposure, noting that the 
veteran's hearing loss and tinnitus were a classic case of 
noise induced hearing loss.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).

The evidence is at least in equipoise with regard to these 
claims, and therefore, with application of the benefit of the 
doubt doctrine, service connection for bilateral hearing loss 
and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990); see also O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).


ORDER

New and material evidence having been received, the claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


